Title: To Thomas Jefferson from Daniel K. Minor, 27 May 1825
From: Minor, Daniel K.
To: Jefferson, Thomas


Honored Sir
Utica New York,
May 27th 1825
From a letter recently received, from a young gentleman now in Richmond, Mr Holbrook, I learn that I have been greatly mistaken, as to your intentions, relative to my occupying the station of “  Serjent” at the University; & perhaps, am, thereby, subjected to censure for not having written to you the second time—.You will, probably recollect that I observed, when I first conversed with you upon the subject, that I should wish to devote, at least one year to study, before I commenced at the University; this conversation took place in October 1823, but I was not apprised of you decision, until near the first of June 1824—.It did not occur to me at the time, that there would not be sufficient time for one to qualify myself between the first of July—, the earliest possible, time for me to be at Norwich, & the first of February, the Period mentioned for the commencement of the Institution; and in addition to this, on my return to Richmond, I received a letter, which informed me that the Cadets were on the march, & that a long vacation would follow their examination in—August, by which (to me) unexpected events, more than one half of the intervening time would elapse—before I could commence my preparatory studies—.Being thus situated, I was at a loss what course to pursue; but upon reflection concluded to consult you, & to ascertain whether you would permit me to retain the situation if I should remain at Norwich until October 1825.—not wishing to encounter the expense of a journey & residence at N—unless I was sure of retaining the situationI had made my arrangements, & appointed a time to leave Virginia—but concluded to remain a few weeks until I could hear from you.I wrote to you sometime in August, if I recollect correctly; but did not leave Richmond until about the 1st of December—. I received no answer; & so great was my anxiety to know your decision, that I was at one time, disposed to go to Monticello, from Richmond, to ascertain the fact; again I was on the point of writing, but I was asking a favour, & could not bring myself to appear importunate.I was aware of the multiplicity of your engagements, & concluded that you would, when other matters of more importance were attended to, give me an answer; but I received no intelligence upon the subject, & concluded that I must relinquish, entirely, the idea. I did so about the 15th of November, but with the greatest reluctance. Mr Holbrook also informed me that you understood me to say that I had been a Student under capt PartridgeI regret, Sir, exceedingly that I was so inexplicit in my language, as to have given you thus to understand me. If my recollection serves me, I observed, when we were speaking of the School, that “I had been there”—; you asked how long I was there; my reply was “but a very short time”—intending to convey the idea that I had been at Norwich—where the school was located; but that my stay there was short—.This, Sir, is what I ought to have said more explicitly—. I also remarked that I had received the appointment of Cadet at the United-States Military school—but was excluded,  by the rule which limits the age to 21 years—.Perhaps, in conversation with my friends, I may have observed that I was expecting to become a Cadet under Capt Partridge—but have no recollection of having said that I had been.On my arrival in New York a gentleman offered me a situation worth 750, dollars per Annum, free of expense—which would enable me to devote one third of my time to reading—which I accepted—& am now engaged in business—.I regret, exceedingly, Sir, that any misunderstanding should have occured, as it was a situation, from which I long anticipated the greatest advantages, in acquiring an accomplished & valuable education; but  I regret it more, on another consideration, as it has, I apprehend, from Mr Holbrooks observations, subjected me to censure. The loss of the advantages, which I might have enjoyed, I can fully appreciate; but they are nothing to the loss of the esteem & good opinion of those, by whose kindness & liberality, I was to enjoy them—. My life will, I trust,  substantiate this last sentence—.With great respect, Sir, I am your Obdt ServtDaniel K. Minor